Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 William Melvin Edwards, Jr., Appellant                 Appeal from the 52nd District Court of
                                                        Coryell County, Texas (Tr. Ct. No. 16-
 No. 06-17-00009-CR         v.                          23,249). Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by (1) removing all of the
language under the “Terms of Plea Bargain” section, (2) removing any language assessing attorney
fees, (3) removing the language incorporating Attachment A, and (4) reducing the assessed court
costs to $412.00. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, William Melvin Edwards, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 1, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk